Citation Nr: 0005497	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-14 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
headaches.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty for training on various 
dates between January 1978 and May 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1998 from the New York, New York Regional 
Office (RO) which denied a compensable evaluation for the 
service-connected headaches.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The service connected headache disorder is manifested by 
intermittent bifrontal headaches which reportedly occur from 
several times a month to every day for which the veteran 
claims that he is required to go to bed at times for relief 
of pain.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in June 1981, service connection for 
post traumatic headaches was established and a 10 percent 
evaluation was granted.  By rating decision of August 1987, 
the 10 percent disability was reduced to zero percent which 
has continued to date.  The veteran reopened his claim in 
this regard in October 1997.

The appellant asserts that his service-connected headaches 
are more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.  
He contends that whenever he has an attack of headaches he 
has to go to bed for relief of symptoms. 

The Board finds that the veteran's claim for an increased 
rating for headaches is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Here, the veteran's claim is well grounded because 
he has a service-connected disability and evidence is of 
record that he claims shows exacerbation of the disorder.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1,
4.2.  However, where entitlement to compensation has already 
been established and an increase in a disability rating is at 
issue, as in the instant case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

The veteran's service-connected post-traumatic headaches are 
ratable by analogy to a migraine disorder.  A noncompensable 
evaluation is warranted for such disability with attacks less 
often than the frequency of attacks required for a 10 percent 
evaluation.  A 10 percent evaluation requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran was most recently evaluated for compensation and 
pension purposes in January 1998.  He provided a history of 
head injury in service as the result of an automobile 
accident.  He stated that since that time, he had had 
bifrontal headaches intermittently which lasted up to two 
hours at a time, and could occur anywhere from a few times a 
month to almost every day.  The veteran related that summer 
heat tended to bring headaches on.  He said that he obtained 
relief by sleeping and from taking nonsteroidal anti-
inflammatory medication such as Naprosyn or Motrin.  It was 
noted that he also had a chronic low back disorder which 
required him to walk with a cane and to take muscle relaxants 
such as carisoprodol.  Following neurologic evaluation, an 
impression of chronic tension headaches was rendered.  

Analysis

A longitudinal review of the clinical evidence reveals the 
veteran's consistent and well-documented complaints of 
continuing headaches over the years.  He has recently 
described the frequency of headaches as occurring from 
intervals of daily to several times a month, and lasting up 
to two hours at a time.  He indicates that nonsteroidal anti-
inflammatories provide relief as well as going to bed.  In 
this respect, the Board notes that such evidence tends to 
provide competent evidence of the current level of the 
veteran's symptoms.  See generally Bruce v. West, 11 Vet.App. 
405, 411 (1998) (lay testimony of symptomatology may be 
regarded as supplementing medical evidence of record).  Based 
upon the claimed frequency and duration of his headaches, as 
well as the VA clinical report of January 1998, indicating 
that his headaches appear to be significantly disabling and 
prolonged, although not clinically demonstrated as 
prostrating, the Board finds that the current manifestations 
of the appellant's headache disorder more closely approximate 
the criteria for a 10 percent rating under Diagnostic Code 
8100 with consideration of 38 C.F.R. § 4.7.  The benefit of 
the doubt is resolved in favor of the appellant in this 
instance by finding that a 10 percent rating is in order for 
the service-connected headaches.

However, the Board finds that the current evidence of record 
does not demonstrate that the veteran experiences headaches 
of such severity or frequency consistent with a higher 
disability evaluation.  In this regard, the Board notes that 
there is no medical evidence which documents any ongoing 
treatment or prescribed medication specific to the treatment 
of severe and prostrating headaches.  Accordingly, the Board 
finds that a 30 percent disability rating under Diagnostic 
Code 8100 is not warranted.



ORDER

A 10 percent evaluation for headaches is granted subject to 
controlling regulations governing the payment of monetary 
awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

